dO                                                                                        12/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: PR 22-0004


                                       PR 22-0004

                                                                             DEC 0 8 2022
                                                                           Bowen Greenwood
                                                                      Ci       c ,"        C.JUrt
                                                                            Steiie of Montana
IN RE THE PETITION OF
                                                                   ORDER
ANDRIA HARDIN




      Andria Hardin has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since April 2021.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this iday        of December, 2022.

                                                 For the Court,




                                                                  Chief Justice